DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 21, 22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2010/0145276 A1, hereafter 'Yodfat') in view of Hamilton (non-Patent Literature initially cited in parent case 15/047,835 on 3/12/2020, cited in instant case by applicant on 5/6/22 IDS) (also provided as a teaching reference is U.S. Patent #8,715,232, also from inventor Yodfat and corresponding to U.S. Provisional Application #60/937,214).
As to claim 1, Yodfat discloses a wearable on-body drug delivery device (see Figs. 10a-11c) comprising: a housing (213; see Fig. 1); an adhesive for attaching the wearable on-body drug delivery device to skin of a patient (para 0047, 0058, 0062); a reservoir (220) disposed in the housing; a volume of a drug disposed in the reservoir (clear that a drug, such as insulin, is disposed in reservoir for delivery to patient – see abstract, para 0044), a cannula (404) having a cylindrical wall that defines an axial passage between a first end (distal end that enters patient) and a second end (opposite, proximal end) of the cannula (see Figs. 10a-11c), the cannula configured to be operably connected in fluid communication with the reservoir to deliver the drug to the patient in a delivery state (Figs. 10a-11c); a hub (401) coupled with the second end of the cannula (Fig. 9a, para 0058, 0060, 0062); a needle (232) configured to connect the cannula in fluid communication with the reservoir (Figs. 11a-11c, para 0048, 0063, 0066); wherein the hub at least partially surrounds at least a portion of the needle (see Figs. 11a-11c; 232 pierces septum 402 which is held within 401 and thus 401 surrounds at least a portion of 232); and wherein the wearable on-body drug delivery device is configured to automatically insert at least a portion of the cannula into the patient (Yodfat discloses “The insertion method is described in our U.S. Provisional Application 60/937,214 "Insertion device for inserting a cannula into a body", filed in Jun. 25, 2007” – insertion methods for cannulas are disclosed in corresponding Patent #8,715,232 which automatically insert a portion of a cannula into a patient – see line 49 col. 10 through line 30 col. 13 and line 52 col. 15 through line 4 col. 16 which disclose various insertion means including automatic embodiments).
Yodfat is silent to the drug comprising a granulocyte colony-stimulating factor (G-CSF). Hamilton, an online article, teaches “G-CSF and Granulocyte - Colony Stimulating Factor are other names for Filgrastim’, “Filgrastim is used to stimulate the production of granulocytes (a type of white blood cell) in patients undergoing therapy that will cause low white blood cell counts. This medication is used to prevent infection and neutropenic (low white blood cells) fevers caused by chemotherapy”, and “Filgrastim may be given by subcutaneous (the layer between the skin and muscle) injection” (See pages 1-2), and “Colony-stimulating factors are substances that stimulate the production of blood cells and promote their ability to function” (page 4).
It would have been obvious to one having ordinary skill in the art to use the known device of Yodfat, which is capable of delivering substances subcutaneously (para 0062 of Yodfat), and use it to deliver a known substance such as a granulocyte colony-stimulating factor (G-CSF) as taught by Hamilton. One would have been motivated to do so as a way to treat conditions described by Hamilton, such as low white blood cell count and prevention of infection and fevers (see pages 1-2, 4 of Hamilton).

As to claim 2, Yodfat in view of Hamilton teaches the drug delivery device of claim 1 as described above. Yodfat further discloses an introducer needle, wherein the introducer needle extends beyond the first end of the cannula when introducing the cannula into the skin of the patient (see Fig. 10B of Yodfat; also see Fig. 9c, 11e of Patent #8,715,232).
As to claim 21, Yodfat in view of Hamilton teaches the wearable on-body drug delivery device of claim 1 as described above. Yodfat further discloses the hub at least partially surrounding an axis parallel to the axial passage of the cannula (see Figs. 10b-11c; since hub 401 has a larger diameter than the cannula it can be said to at least partially surround an arbitrary axis parallel to the axial passage of the cannula).

As to claim 22, Yodfat discloses a method comprising: attaching a wearable on-body drug delivery device (see Figs. 10a-11c) to a patient's skin with an adhesive (para 0047, 0058, 0062); the wearable on-body drug delivery device automatically inserting a cannula (404) into the patient's skin (Yodfat discloses “The insertion method is described in our U.S. Provisional Application 60/937,214 "Insertion device for inserting a cannula into a body", filed in Jun. 25, 2007” – insertion methods for cannulas are disclosed in corresponding Patent #8,715,232 which automatically insert a portion of a cannula into a patient – see line 49 col. 10 through line 30 col. 13 and line 52 col. 15 through line 4 col. 16 which disclose various insertion means including automatic embodiments), the cannula having a cylindrical wall that defines an axial passage between a first end (distal end that enters patient) and a second end (opposite, proximal end) of the cannula, wherein a needle (232) is configured to connect the cannula in fluid communication with a reservoir (220) (Figs. 11a-11c, para 0048, 0063, 0066), and wherein a hub (401) coupled with the second end of the cannula at least partially surrounds at least a portion of the needle (see Figs. 11a-11c; 232 pierces septum 402 which is held within 401 and thus 401 surrounds at least a portion of 232); and delivering a volume of a drug disposed in the reservoir into the patient (clear that a drug, such as insulin, is disposed in reservoir for delivery to patient – see abstract, para 0044)
 Yodfat is silent to the drug comprising a granulocyte colony-stimulating factor (G-CSF). Hamilton, an online article, teaches “G-CSF and Granulocyte - Colony Stimulating Factor are other names for Filgrastim’, “Filgrastim is used to stimulate the production of granulocytes (a type of white blood cell) in patients undergoing therapy that will cause low white blood cell counts. This medication is used to prevent infection and neutropenic (low white blood cells) fevers caused by chemotherapy”, and “Filgrastim may be given by subcutaneous (the layer between the skin and muscle) injection” (See pages 1-2), and “Colony-stimulating factors are substances that stimulate the production of blood cells and promote their ability to function” (page 4).
It would have been obvious to one having ordinary skill in the art to use the known device of Yodfat, which is capable of delivering substances subcutaneously (para 0062 of Yodfat), and use it to deliver a known substance such as a granulocyte colony-stimulating factor (G-CSF) as taught by Hamilton. One would have been motivated to do so as a way to treat conditions described by Hamilton, such as low white blood cell count and prevention of infection and fevers (see pages 1-2, 4 of Hamilton).

As to claim 24, Yodfat in view of Hamilton teaches the method of claim 22 as described above. Yodfat further discloses the hub at least partially surrounding an axis parallel to the axial passage of the cannula (see Figs. 10b-11c; since hub 401 has a larger diameter than the cannula it can be said to at least partially surround an arbitrary axis parallel to the axial passage of the cannula).


Claims 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton as applied above, and further in view of Horvath et al. (US 2015/0051583 A1, hereinafter 'Horvath').
As to claim 3, Yodfat in view of Hamilton teaches the drug delivery device of claim 1 as described above, but is silent on wherein the cannula has at least one side port formed in the wall of the cannula at the first end.
Horvath discloses split and side-ported catheter devices including cannulas having at least one side port formed in a wall of the cannula at a first end (see embodiments throughout Figs. 5-36 of Horvath which show a variety of side port embodiments located at a first end of cannulas 30, 40, 50, etc.…).
It would have been obvious to one having ordinary skill in the art to add at least one side port formed in the wall of the cannula at the first end of Yodfat based off the teachings of Horvath since Horvath teaches that “in the event of catheter kinking, occlusion and other undesirable complications, such as tissue inflammation and foreign body response that may act to block or reduce the flow of medication fluids out of the catheter to the patient, an additional pathway or pathways permit the delivery of the medication at the intended target” (para 0066). "This embodiment of the present invention allows for a secondary infusion path to open, if the primary infusion path becomes occluded or if the flow rate through the primary infusion path is insufficient” (para 0070) and/or “Due to the one or more side-ported holes on the catheter that provide alternate path or paths, insulin or other fluid medicament coming out of the catheter can infuse into the patient with low resistance” (para 0089) (also see para 0019). One would have been motivated to modify Yodfat (as already modified by Hamilton) in view of Horvath for any of the benefits described above.

As to claim 4, Yodfat in view of Hamilton and Horvath teaches the drug delivery device according to claim 3 as described above. Yodfat/Hamilton are silent to wherein the at least side port comprises a pair of side ports, however Horvath further discloses embodiments wherein the at least one side port comprises a pair of side ports (see Fig 19-21, para 0094), it would thus have further been obvious to one having ordinary skill in the art to use a pair of side ports based on a desired dispersion pattern of fluid and because Horvath demonstrates this as a potential embodiment for the addition of side ports (see at least para 0019, 0087, 0094 of Horvath).
As to claim 5, Yodfat in view of Hamilton and Horvath teaches the drug delivery device according to claim 4 as described above. Yodfat/Hamilton are silent to wherein the pair of side ports are aligned with each other across the axial passage. However Horvath further discloses embodiments wherein the pair of side ports are aligned with each other across the axial passage (see Fig 19-21, para 0094). It would thus have further been obvious and well within the skill of one having ordinary skill in the art to use a pair of side ports aligned with each other across the axial passage since such ports can be formed by a single through-hole while still providing for sufficient strength of the catheter to withstand impact forces during insertion (para 0094), and/or based on a desired dispersion pattern (see at least para 0019, 0087 of Horvath).
As to claim 6, Yodfat in view of Hamilton and Horvath teaches the drug delivery device according to claim 3 as described above. Yodfat/Hamilton are silent to wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage. However Horvath further discloses embodiments wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage (see Figs. 12-36). It would have been obvious to one having ordinary skill in the art to make the at least one side port added to Yodfat be a circular opening since Horvath demonstrates such openings as being suitable secondary fluid pathways (see Fig. 12-36 and at least para 0088, 0092 of Horvath).
As to claim 7, Yodfat in view of Hamilton and Horvath teaches the drug delivery device according to claim 3 as described above. Yodfat/Hamilton are silent to wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage. However Horvath further discloses wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 7-10, 31 of Horvath). It would have been obvious to use an elongated slit with the device of Yodfat for the purpose of providing a pressure-sensitive side port (see para 0068, 0074 of Horvath).
As to claim 8, Yodfat in view of Hamilton and Horvath teaches the drug delivery device according to claim 3 as described above. Yodfat/Hamilton are silent to wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage. However Horvath further discloses wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage (Figs. 9-11, para 0082), it would have thus further been obvious to make the at least one side port of Yodfat comprise an elongated slot because Horvath discloses such embodiments as being effective secondary fluid pathways (para 0082-0083 of Horvath).
As to claim 9, Yodfat in view of Hamilton and Horvath discloses the drug delivery device according to claim 3 as described above. Yodfat/Hamilton is silent on the first end of the cannula including a first tapered region, and wherein the at least one side port is formed in the first end of the cannula distal from the first tapered region. However Horvath does disclose use of tapered regions in its cannulas (see at least Figs. 5-31 and paragraph 0068) as well as wherein it’s at least one side port is formed in a first end of the cannula distal from the first tapered region (at least Figs. 15-30 show this in view of what applicant’s specification describes as distal). It would have been obvious to one having ordinary skill in the art at the time of invention to include at least one tapered region in the cannula of Yodfat as modified above to better facilitate insertion of Yodfat’s cannula into the skin and to include the at least one side port in Yodfat distal from the first tapered region to provide a secondary fluid pathway distal from the tapered region (see Figs. 5-31, para 0068 of Horvath).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton, and further in view of Engel et al. (US 2005/0033265 A1, hereinafter ‘Engel’) and Hochman (US 2001/0051798 A1, hereinafter ‘Hochman’).
As to claim 10, Yodfat in view of Hamilton teaches the drug delivery device of claim 1 as described above. 
Yodfat and Hamilton are silent to wherein the first end of the cannula includes a first tapered region that comprises at least one bevel.
Engel discloses cannulas and teaches “The end 25 has a tapered or rounded shape to facilitate insertion into the patient” (see para 0043, Figs. 5, 6). It would have been obvious to one having ordinary skill in the art at the time of invention to include a tapered region at the first end of the cannula of Yodfat to help facilitate insertion into the patient.
Yodfat/Hamilton/Engel are silent to the first tapered region including at least one bevel.
Hochman teaches “A previous study has shown that bevel tip design of a needle will influence the path the needle takes as it penetrates through substances of varying densities. It is apparent that a force system is produced on the needle bevel surface. This force vector system is the same for any cylindrical object with a beveled end and it will follow Newton's third physical law of equal and opposite forces. Therefore, an application of a resultant vector force on the beveled surface of an eccentric pointed cylindrical shaft will produce physical bending (deflection) along the path of insertion as illustrated in more detail below. The amount of deflection exhibited by the beveled cylindrical object is determined by the sum of the forces acting on an object in a specific medium” (see para 0011 of Hochman). It would have been obvious to one having ordinary skill in the art at the time of invention, based off the teachings of Hochman above, to design a tip of the cannula of Yodfat as modified above and include at least one bevel to be best suited to a desired injection path/location (see para 0011 of Hochman).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton, Engel, and Hochman as applied to claim 10, and further in view of Gross et al. (US 6,346,095 B1, cited previously and hereinafter ‘Gross’).
As to claim 11, Yodfat in view of Hamilton, Engel, and Hochman teaches the drug delivery device according to claim 10 as described above.
Yodfat, Hamilton, and Engel are silent on wherein the first tapered region comprises only one bevel. While it could be argued that based on the teachings of Hochman as described in the rejection of claim 10 above it would have been obvious to make it so the first tapered region of Yodfat (as modified above) comprises only one bevel, there is other prior art that shows injection devices which use only one bevel (see below).
Gross discloses methods for delivery of fluids using a needle 10 including only one bevel (see Figs. 1, 2, lines 56-59 col. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered region of Yodfat as modified above with only one bevel since such as design has been shown to be capable of penetrating tissue as shown by Gross (see Figs. 1, 2, lines 56-59 col. 5). Examiner additionally points out that based off the teachings of Gross and Hochman as taught above, one having ordinary skill in the art could decide on any number of appropriate bevels for an end of the cannula (see Figs. 1, 2, lines 56-59 col. 5 of Gross & para 0011 of Hochman).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton, Engel, and Hochman, and further in view of Villete (US 2010/0106104 A1, cited by applicant).
As to claim 12, Yodfat in view of Hamilton, Engel, and Hochman teaches the drug delivery device according to claim 10 as described above.
Yodfat, Hamilton, and Engel are silent on wherein the first tapered region comprises two bevels intersecting each other. While it could be argued that based on the teachings of Hochman as described in the rejection of claim 10 above it would have been obvious to make it so the first tapered region of Yodfat (as modified above) comprises two bevels intersecting each other, there is other prior art that shows injection devices which two bevels intersecting each other (see below).
Villete discloses injection needles having two bevels intersecting each other (see bevels 4/5 and 41/51 in Figs. 1-8).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the tapered region of Yodfat as modified above with two bevels intersecting each other since Villete teaches that using such designs can be beneficial based on the task at hand (see paragraphs 0034-0036, 0043-0046 of Villete). Examiner additionally points out that based off the teachings of Villete and Hochman as noted above, one having ordinary skill in the art could have decided on any number of appropriate bevel designs for an end of the cannula for optimizing entry.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton, Engel, and Hochman, and further in view of Gordon III (US 5,064,411, cited previously and hereinafter 'Gordon').
As to claim 13, Yodfat in view of Hamilton, Engel, and Hochman teaches the drug delivery device according to claim 10 as described above.
Yodfat, Hamilton, and Engel are silent on wherein the first tapered region comprises two negative or inverted bevels intersecting each other. While it could be argued that based on the teachings of Hochman as described in the rejection of claim 10 above it would have been obvious to make it so the first tapered region of Yodfat (as modified above) comprises two negative or inverted bevels intersecting each other, there is other prior art that better shows these limitations (see below).
Gordon discloses a protective medical device including a needle 10 (Fig. 2) with a serration 16 cut into a tip 17 of the needle which creates two negative or inverted bevels intersecting each other (Gordon also points out that more serrations, and thus more bevels, could be included - see paragraph beginning line 59 col. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to add at least one bevel, such as bevel 15 and/or the bevels created from adding a serration as taught by Gordon to the cannula of Yodfat as modified above. One would have been motivated to do so since Gordon teaches that such a design can be used with particular types of clothing to prevent unwanted cutting or puncturing of the skin (see line 55 col. 1 through line 47 col. 2 and lines 33-54 col. 4 of Gordon).

Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton, Engel, and Hochman as applied to claim 10, and in further in view of Ross et al. (US 6,702,790 B1, cited previously and hereinafter ‘Ross’).
As to claim 14, Yodfat in view of Hamilton, Engel, and Hochman teaches the drug delivery device of claim 10 as described above. 
Yodfat, Hamilton, Engel and Hochman are silent on wherein the first end includes a pattern of openings disposed about an opening in the first tapered region.
Ross discloses hypodermic needles and teaches an embodiment having a pattern of openings ("notches") disposed about an opening at a first end of the needle (see Fig. 15, paragraph beginning line 51 col. 4).
It would have been obvious to one having ordinary skill in the art at the time of invention to add a pattern of openings such as those taught by Ross to the cannula of Yodfat in view of Hamilton, Engel, and Hochman for the purpose of improved penetration into tissue as taught by Ross (see line 66 col. 1 through line 30 col. 2 and paragraph beginning line 51 col. 4 of Ross).

As to claim 15, Yodfat in view of Hamilton, Engel, Hochman and Ross discloses the drug delivery device of claim 14 as described above. It could further be said that the notches shown by Ross (see at least Fig. 15) and added above could be considered “a pattern of recesses into the wall [of the cannula/needle]”.

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton and Ross.
As to claim 16, Yodfat in view of Hamilton teaches the drug delivery device of claim 1 as described above. 
Yodfat and Hamilton appear silent on wherein the cannula has at least one external recessed region recessed toward the axial passage relative to adjoining surface regions.
Ross discloses hypodermic needles and teaches an embodiment having at least one external recessed region (24 in Figs. 6A & 6B or beveled edges 64 as seen in Fig. 15) recessed toward the axial passage relative to adjoining surface regions. 
It would have been obvious to one having ordinary skill in the art at the time of invention to add at least one external recessed region such as those taught by Ross to the cannula of Yodfat in view of Hamilton for the purpose of improved penetration into tissue as taught by Ross (see line 66 col. 1 through line 30 col. 2 and paragraph beginning line 51 col. 4 of Ross).

As to claim 17, if interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross above, it could further be said these at least one external recessed regions are defined by a pattern of ribs (for example see annotated Fig. 6B below).

    PNG
    media_image1.png
    281
    363
    media_image1.png
    Greyscale

As to claim 18, if interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross above, it could further be said that the at least one external recessed surface region is defined by a pattern of grooves (for example see annotated Fig. 15 of Ross below where the beveled surfaces define grooves).

    PNG
    media_image2.png
    209
    524
    media_image2.png
    Greyscale


Claims 19-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Hamilton as applied to claim 1 above, and further in view of Remde et al. (US 2006/0184119 A1, hereafter ‘Remde’).
As to claims 19-20 Yodfat in view of Hamilton teaches the drug delivery device according to claim 1 as described above. Yodfat further discloses a plunger (133; see para 0068, Fig. 12a), as well as a drive (driving mechanism 120) however does not expressly recite a barrel and the plunger being disposed within the barrel to define the reservoir, the drive for moving the plunger through the barrel.
Remde however discloses a barrel (see Fig. 1) and a plunger (11) being disposed within the barrel to define the reservoir 3, and a drive (delivery device 8) for moving the plunger through the barrel (para 0030).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Yodfat (as already modified above), to include a barrel and the plunger being disposed within the barrel to define the reservoir, the drive for moving the plunger through the barrel. One having ordinary skill in the art could have observed the difference between Yodfat (which currently appears to use an inner chamber of the housing 213 directly as the reservoir) and Remde (which uses a separate barrel – barrel of 3 seen in Fig. 1 – disposed within housing 1 to form the reservoir) and could have designed a device with either embodiment for a reservoir (see Fig. 1, para 0029, 0030 of Remde).

As to claim 23, Yodfat in view of Hamilton teaches the method of claim 22 as described above. Yodfat further discloses wherein delivering the drug comprises moving a plunger (133; see para 0068, Fig. 12a), the plunger forcing the drug through the cannula (para 0068, 0082). Yodfat however does not expressly recite a barrel that comprises the reservoir.
Remde however discloses wherein delivering the drug comprises moving a plunger (11) through a barrel that comprises the reservoir (3), the plunger forcing the drug through the cannula 6 (para 0030, 0031).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Yodfat (as already modified above), to include a barrel and the plunger being disposed within the barrel to define the reservoir. One having ordinary skill in the art could have observed the difference between Yodfat (which currently appears to use an inner chamber of the housing 213 directly as the reservoir) and Remde (which uses a separate barrel – barrel of 3 seen in Fig. 1 – disposed within housing 1 to form the reservoir) and could have designed a device with either embodiment for a reservoir (see Fig. 1, para 0029, 0030 of Remde).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783